692 So.2d 932 (1997)
Carolyn R. MILLER, Petitioner,
v.
Martin W. TAPLIN and 1177 Kane Concourse, Inc., Respondents.
No. 96-3321.
District Court of Appeal of Florida, Third District.
April 2, 1997.
Rehearing Denied May 21, 1997.
*933 Lapidus & Frankel and Richard L. Lapidus, Miami, for appellant.
Aragon, Burlington, Weil & Crockett and Lawrence D. Goodman; Stettin & Coleman and Herbert Stettin, Miami, for appellees.
Before LEVY, GERSTEN and GREEN, JJ.
PER CURIAM.
The trial court departed from the essential requirements of law by denying the petitioner's motion to dismiss or abate the actions at law between the partners until all of the proceedings involved with the dissolution of the partnership and the accounting have been completed. Haines City Community Dev. v. Heggs, 658 So.2d 523 (Fla.1995). Accordingly, we grant the writ of certiorari and quash the trial court order at issue in the instant case and remand this cause to the trial court with instructions to abate the actions at law between the petitioner and respondents until such time as the partnership has been dissolved and an accounting has been conducted. See Dahlawi v. Ramlawi, 644 So.2d 523 (Fla. 3d DCA 1994), review denied, 652 So.2d 817 (Fla.1995); RBC I, Inc. v. AJAR I, Inc., 519 So.2d 743 (Fla. 3d DCA 1988).